Citation Nr: 1619093	
Decision Date: 05/11/16    Archive Date: 05/19/16

DOCKET NO.  13-03 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for tinnitus.  

2.  Whether the reduction of the rating for bilateral hearing loss from 10 percent to 0 percent, effective October 1, 2011, was proper.  

3.  Entitlement to a compensable disability rating for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to March 1978.  This matter is before the Board of Veterans' Appeals (Board) on appeal of a May 2011 rating decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The issues of whether the reduction of the rating for bilateral hearing loss was proper and for a compensable rating for bilateral hearing loss are addressed in the Remand portion of the decision below.


FINDING OF FACT

During his August 2014 hearing before the Board the Veteran withdrew his appeal regarding his claim for an increased rating for tinnitus.  


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal of the issue of entitlement to an increased rating for tinnitus have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.  During the August 2014 hearing before the Board, the Veteran indicated he wished to withdraw his appeal of his claim for an increased disability rating for tinnitus.  VA regulations provide that if a Veteran withdraws an appeal on the record during a hearing, the withdrawal need not be in writing.  Id. 

Because the Veteran has withdrawn this claim, there are no remaining related allegations of error of fact or law.  Accordingly, the Board does not have jurisdiction to review the appeal of this claim, and the claim is dismissed.  See 38 U.S.C.A. § 7105(d).  

ORDER

The appeal of the denial of an increased disability rating for tinnitus is dismissed.  


REMAND

The Veteran has filed a notice of disagreement with the issues of the propriety of the reduction of the rating for bilateral hearing loss and entitlement to a compensable disability rating for bilateral hearing loss, but has not been provided a statement of the case for these issues.  Nevertheless, the evidence of record shows the Veteran and his representative have continuously prosecuted these claims and testimony on the issues was taken at the August 2014 hearing before the Board.  As the Board has taken testimony and developed the issues, it takes jurisdiction over these issues.  See Percy v. Shinseki, 23 Vet. App. 37 (2009).  

During the August 2014 hearing before the Board, the Veteran testified that he believed that the January 2011 VA audiological examination was inaccurate as the findings indicated that the hearing in his right ear was very good and he believed that hearing in his right ear was far worse than that in his left ear.  He further 

testified that the VA audiological findings were significantly different from contemporary results of a private audiological test, conducted in July 2014 and of record.  He testified that he believed his bilateral hearing loss had worsened.  

The record raises the question as to the severity of his service-connected bilateral hearing loss.  As such, the issue must be remanded to afford him a contemporaneous VA examination to assess the current extent and severity of his bilateral hearing loss.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  

The issue of whether the reduction of the rating for bilateral hearing loss was proper is inextricably intertwined with the Veteran's claim for an increased disability rating for bilateral hearing loss.  38 C.F.R. §§ 3.340, 4.16 (2015).  Therefore, the issue may not be resolved until the bilateral hearing loss increased rating issue is fully addressed.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  

Accordingly, the case is remanded for the following action:

1.  The Veteran must be afforded a VA audiological examination by an appropriate medical professional to assess the severity of the Veteran's bilateral hearing loss.  The Veteran's electronic claims file must be made to the VA examiner for review, and the examiner must note that the evidence of record was reviewed.  

All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies, to include an audiogram, must be accomplished.  Specifically, the results of the audiological evaluation must state, in numbers, the findings of puretone decibel loss at 500, 1000, 2000, 3000, and 4000 Hertz, provide the puretone threshold average, and must also state the results of the word recognition test, in percentages, using the 

Maryland CNC test.  The examiner must describe the functional effects of the Veteran's bilateral hearing loss disability in the examination report.  

2.  The RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for the aforementioned examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  

3.  After the development requested has been completed, the RO must review the examination report to ensure that it is in complete compliance with the directives of this Remand.  If the report is deficient in any manner, the RO must implement corrective procedures at once.  

4.  Once the above action has been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claims on appeal must be adjudicated.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


